Case 2:19-cr-00144-TPB-NPM Document1 Filed 09/09/19 Page 1 of 2 PagelD 1

FILED

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA 20/9SEP -9 AMI: |
FORT MYERS DIVISION

 

UNITED STATES OF AMERICA

v. CASE NO. 2:19-cr- | 44} Coys. bLoNPM
29 U.S.C. § 666(e)
STALIN RENE BARAHONA 29 C.E.R. § 1926.501(b)(13)
INFORMATION

The United States Attorney charges:
COUNT ONE

On or about September 26, 2015, in the Middle District of Florida, the

defendant,
STALIN RENE BARAHONA,

an employer engaged in a business affecting interstate commerce, willfully
violated, by act or omission, any Occupational Safety and Health Act
standard, rule, and order promulgated pursuant to 29 U.S.C. § 655,
specifically, 29 C.F.R. § 1926.501(b)(13), by allowing an employee, S.V., to
engage in residential construction activities six feet or more above lower levels

without fall protection, which caused the death of S.V.
Case 2:19-cr-00144-TPB-NPM Document1 Filed 09/09/19 Page 2 of 2 PagelD 2

In violation of 29 U.S.C. § 666(e).

MARIA CHAPA LOPEZ
United States Attorney

Simon R. Eth
Assistant United States Attorney

  

  

sus M. Casas
ssistant United States Attorney
Chief, Fort Myers Division
